Exhibit 10.5

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made and entered into as of this
[·] day of [·], 20[·], by and among Mattress Firm Holding Corp. (the “Company”),
a Delaware corporation and [·] (the “Indemnitee”).

 

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Company to
attract and retain qualified individuals to serve as directors, it is
reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of its directors and/or officers to the extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern regarding such risks;

 

WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director and/or officer of the Company and may have requested or may in the
future request that Indemnitee serve one or more Mattress Firm Entities (as
hereinafter defined) as a director or officer or in other capacities;

 

WHEREAS, Indemnitee is willing to serve as a director and/or officer of the
Company and Mattress Firm Entities on the condition that Indemnitee be so
indemnified; and

 

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by the Indemnitee-Related Entity (as
hereinafter defined) (or its affiliates), which Indemnitee, the Company and the
Indemnitee-Related Entity (or its affiliates) intend to be secondary to the
primary obligation of the Company to indemnify Indemnitee as provided herein,
with the Company’s acknowledgement of and agreement to the foregoing being a
material condition to Indemnitee’s willingness to serve as a director of the
Company.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.                                      Services by Indemnitee.  Indemnitee
agrees to serve as a director and/or officer of one or more of the Company and
the Mattress Firm Entities.  Indemnitee may at any time and for any reason
resign from such position (subject to any contractual obligation under any other
agreement or any obligation imposed by operation of law).

 

2.                                      Indemnification - General.  On the terms
and subject to the conditions of this Agreement, the Company shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all losses, liabilities, judgments, fines,
penalties, costs, amounts paid in settlement, Expenses (as hereinafter defined)
and other amounts that Indemnitee reasonably incurs and that result from, arise
in connection with or are by reason of Indemnitee’s Corporate Status (as
hereinafter defined) and shall advance Expenses to Indemnitee.  The obligations
of the Company under this Agreement (a) shall continue after such time as
Indemnitee ceases to serve as a director or officer of the Company or in any
other Corporate Status, and (b) include, without limitation, claims for monetary
damages against Indemnitee in respect of any actual or alleged liability or
other loss of Indemnitee, to the fullest extent permitted under applicable law
(including, if applicable, Section 145 of the Delaware General Corporation Law)
as in existence on the date hereof and as amended from time to time.

 

3.                                      Proceedings Other Than Proceedings by or
in the Right of the Company.  If in connection with or by reason of Indemnitee’s
Corporate Status Indemnitee was, is, or is threatened to be made, a party to or
a participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company to procure a judgment in its favor, the
Company shall, to the fullest extent permitted by law, indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all losses,
liabilities, judgments, fines, penalties, costs amounts paid in settlement,
Expenses and other amounts (including all interest, assessments and other
charges paid or payable in connection with or in respect of such amounts paid in
settlement) reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.

 

1

--------------------------------------------------------------------------------


 

4.                                      Proceedings by or in the Right of the
Company.  If by reason of Indemnitee’s Corporate Status Indemnitee was, is, or
is threatened to be made a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor, the Company shall,
to the fullest extent permitted by law, indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company; provided, however,
that indemnification against such Expenses shall be made in respect of any
claim, issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to be liable to the Company only
if (and only to the extent that) the Court of Chancery of the State of Delaware
or other court in which such Proceeding shall have been brought or is pending
(the “Trial Court”) shall determine that despite such adjudication of liability
and in light of all circumstances such indemnification may be made.

 

5.                                      Mandatory Indemnification in Case of
Successful Defense.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
party to (or a participant in) and is successful, on the merits or otherwise, in
defense of any Proceeding (including, without limitation, any Proceeding brought
by or in the right of the Company), the Company shall, to the fullest extent
permitted by law, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses reasonably incurred by Indemnitee or on
behalf of Indemnitee in connection therewith.  If Indemnitee is not wholly
successful in defense of such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall, to the fullest extent permitted by law, indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on behalf
of Indemnitee in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section 5 and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, on substantive or procedural grounds, shall be deemed to be a
successful result as to such claim, issue or matter.

 

6.                                      Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement or otherwise to
indemnification by the Company for some or a portion of the Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, judgments, penalties, fines
and amounts paid in settlement) incurred by Indemnitee or on behalf of
Indemnitee in connection with a Proceeding or any claim, issue or matter
therein, in whole or in part, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee to the fullest extent to which Indemnitee is
entitled to such indemnification.

 

7.                                      Indemnification for Additional Expenses
Incurred to Secure Recovery or as Witness.

 

(a)                                 The Company shall, to the fullest extent
permitted by law, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, any and all Expenses and, if requested by Indemnitee,
shall advance on an as-incurred basis (as provided in Section 8 of this
Agreement) such Expenses to Indemnitee, which are reasonably incurred by
Indemnitee in connection with any action or proceeding or part thereof brought
by Indemnitee for (i) indemnification or advance payment of Expenses by the
Company under this Agreement, any other agreement, the Certificate of
Incorporation or By-laws of the Company as now or hereafter in effect; or
(ii) recovery under any director and officer liability insurance policies
maintained by any Mattress Firm Entity.

 

(b)                                 To the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness (or is forced or asked to respond to
discovery requests) in any Proceeding to which Indemnitee is not a party, the
Company shall, to the fullest extent permitted by law, indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, and the Company will
advance on an as-incurred basis (as provided in Section 8 of this Agreement),
all Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith.

 

8.                                      Advancement of Expenses.  The Company
shall, to the fullest extent permitted by law, pay on a current and as-incurred
basis all Expenses incurred by Indemnitee in connection with any Proceeding in
any way connected with, resulting from or relating to Indemnitee’s Corporate
Status.  Such Expenses shall be paid in advance of the final disposition of such
Proceeding, without regard to whether Indemnitee will ultimately be entitled to
be indemnified for such Expenses and without regard to whether an Adverse

 

2

--------------------------------------------------------------------------------


 

Determination has been or may be made, except as contemplated by the last
sentence of Section 9(f) of this Agreement.  Upon submission of a request for
advancement of Expenses pursuant to Section 9(c) of this Agreement, Indemnitee
shall be entitled to advancement of Expenses as provided in this Section 8, and
such advancement of Expenses shall continue until such time (if any) as there is
a final non-appealable judicial determination that Indemnitee is not entitled to
indemnification.

 

9.                                      Indemnification Procedures.

 

(a)                                 Notice of Proceeding.  Indemnitee agrees to
notify the Company promptly upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses hereunder.  Any failure by Indemnitee to notify the Company will
relieve the Company of advancement or indemnification obligations under this
Agreement only to the extent the Company can establish that such omission to
notify resulted in actual prejudice to it, and the omission to notify the
Company will, in any event, not relieve the Company from any liability which it
may have to indemnify Indemnitee otherwise than under this Agreement.  If, at
the time of receipt of any such notice, the Company has director and officer
insurance policies in effect, it will promptly notify the relevant insurers in
accordance with the procedures and requirements of such policies.

 

(b)                                 Defense; Settlement.  Indemnitee shall have
the sole right and obligation to control the defense or conduct of any claim or
Proceeding with respect to Indemnitee.  The Company shall not, without the prior
written consent of Indemnitee, which may be provided or withheld in Indemnitee’s
sole discretion, effect any settlement of any Proceeding against Indemnitee or
which could have been brought against Indemnitee or which potentially or
actually imposes any cost, liability, exposure or burden on Indemnitee unless
such settlement solely involves the payment of money or performance of any
obligation by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters.  The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

(c)                                  Request for Advancement; Request for
Indemnification.

 

(i)                                     To obtain advancement of Expenses under
this Agreement, Indemnitee shall submit to the Company a written request
therefor, together with such invoices or other supporting information as may be
reasonably requested by the Company and reasonably available to Indemnitee, and,
only to the extent required by applicable law which cannot be waived, and a
written undertaking to repay amounts advanced.  Any such repayment obligation
shall be unsecured and shall not bear interest.   Advancement shall be made
without regard to Indemnitee’s ability to repay amounts advanced.  The Company
shall make advance payment of Expenses to Indemnitee no later than twenty (20)
days after receipt of the written request for advancement (and each subsequent
request for advancement) by Indemnitee.  If, at the time of receipt of any such
written request for advancement of Expenses, the Company has director and
officer insurance policies in effect, the Company will promptly notify the
relevant insurers in accordance with the procedures and requirements of such
policies.  The Company shall thereafter keep such director and officer insurers
informed of the status of the Proceeding or other claim, as appropriate to
secure coverage of Indemnitee for such claim.

 

(ii)                                  To obtain indemnification under this
Agreement, at any time after submission of a request for advancement pursuant to
Section 9(c)(i) of this Agreement, Indemnitee may submit a written request for
indemnification hereunder.  The time at which Indemnitee submits a written
request for indemnification shall be determined by the Indemnitee in the
Indemnitee’s sole discretion.  Once Indemnitee submits such a written request
for indemnification (and only at such time that Indemnitee submits such a
written request for indemnification), a Determination shall thereafter be made,
as provided in and only to the extent required by Section 9(d) of this
Agreement.  In no event shall a Determination be made, or be required to be
made, as a condition to or otherwise in connection with any advancement of
Expenses pursuant to Section 8 and Section 9(c)(i) of this Agreement.  If, at
the time of receipt of any such request for indemnification, the Company has
director and officer insurance policies in effect, the Company will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Determination.  The Company agrees that
Indemnitee shall be indemnified to the fullest extent permitted by law and that
no Determination shall be required in connection with such indemnification
unless specifically required by applicable law which cannot be waived.  In no
event shall a Determination be required in connection with indemnification for
Expenses incurred as a witness pursuant to Section 7 of this Agreement or
incurred in connection with any Proceeding or portion thereof with respect to
which Indemnitee has been successful on the merits or otherwise.  Any decision
that a Determination is required by law in connection with any other
indemnification of Indemnitee, and any such Determination, shall be made within
thirty (30) days after receipt of Indemnitee’s written request for
indemnification pursuant to Section 9(d)(ii) and such Determination shall be
made either (i) by the Disinterested Directors, even though less than a quorum,
so long as Indemnitee does not request that such Determination be made by
Independent Counsel, or (ii) if so requested by Indemnitee, in Indemnitee’s sole
discretion, by Independent Counsel in a written opinion to the Company and
Indemnitee.  If a Determination is made that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within twenty (20) days
after such Determination.  Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination.  Any
Expenses incurred by Indemnitee in so cooperating with the Disinterested
Directors or Independent Counsel, as the case may be, making such determination
shall be advanced and borne by the Company (irrespective of the Determination as
to Indemnitee’s entitlement to indemnification) and the Company is liable to
indemnify and hold Indemnitee harmless therefrom.

 

(e)                                  Independent Counsel.  In the event
Indemnitee requests that the Determination be made by Independent Counsel
pursuant to Section 9(d) of this Agreement, the Independent Counsel shall be
selected as provided in this Section 9(e).  The Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection by
made by the Board of Directors, in which event the Board of Directors shall make
such selection on behalf of the Company, subject to the remaining provisions of
this Section 9(e)), and Indemnitee or the Company, as the case may be, shall
give written notice to the other, advising the Company or Indemnitee of the
identity of the Independent Counsel so selected.   The Company or Indemnitee, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been received, deliver to Indemnitee or the Company, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 14 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit.  If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to
Section 9(c)(ii) of this Agreement, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition a
court of competent jurisdiction for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 9(d) of this
Agreement.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 9(f) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).  Any
expenses incurred by Independent Counsel shall be borne by the Company
(irrespective of the Determination of Indemnitee’s entitlement to
indemnification) and not by Indemnitee.

 

(f)                                   Consequences of Determination; Remedies of
Indemnitee.  The Company shall be bound by and shall have no right to challenge
a Favorable Determination.  If an Adverse Determination is made, or if for any
other reason the Company does not make timely indemnification payments or
advances of Expenses, Indemnitee shall have the right to commence a Proceeding
before a court of competent jurisdiction to challenge such Adverse Determination
and/or to require the Company to make such payments or advances (and the Company
shall have the right to defend its position in such Proceeding and to appeal any
adverse judgment in such Proceeding).  Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a

 

4

--------------------------------------------------------------------------------


 

Proceeding and to have such Expenses advanced by the Company in accordance with
Section 8 of this Agreement.  If Indemnitee fails to challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the Company shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.

 

(g)                                  Presumptions; Burden and Standard of
Proof.  The parties intend and agree that, to the extent permitted by law, in
connection with any Determination with respect to Indemnitee’s entitlement to
indemnification hereunder by any person, including a court:

 

(i)                                     it will be presumed that Indemnitee is
entitled to indemnification under this Agreement, and the Mattress Firm Entities
or any other person or entity challenging such right will have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption;

 

(ii)                                  the termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
applicable Mattress Firm Entity, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful;

 

(iii)                               Indemnitee will be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the applicable Mattress Firm Entity, including financial statements, or on
information supplied to Indemnitee by the officers, employees, or committees of
the board of directors of the applicable Mattress Firm Entity, or on the advice
of legal counsel for the applicable Mattress Firm Entity or on information or
records given in reports made to the applicable Mattress Firm Entity by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the applicable Mattress Firm Entity; and

 

(iv)                              the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of any of the Mattress Firm
Entities or relevant enterprises will not be imputed to Indemnitee in a manner
that limits or otherwise adversely affects Indemnitee’s rights hereunder.

 

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

 

10.                               Insurance; Subrogation; Other Rights of
Recovery, etc.

 

(a)                                 The Company shall use its reasonable best
efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, and incurred
by, Indemnitee or on Indemnitee’s behalf by reason of Indemnitee’s Corporate
Status, or arising out of Indemnitee’s status as such, whether or not the
Company would have the power to indemnify Indemnitee against such liability. 
Such insurance policies shall have coverage terms and policy limits at least as
favorable to Indemnitee as the insurance coverage provided to any other director
or officer of the Company.  If the Company has such insurance in effect at the
time it receives from Indemnitee any notice of the commencement of an action,
suit, proceeding or other claim, the Company shall give prompt notice of the
commencement of such action, suit, proceeding or other claim to the insurers in
accordance with the procedures set forth in the policy.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding or other claim in accordance with the terms of such policy.  The
Company shall continue to provide such insurance coverage to Indemnitee for a
period of at least six (6) years after Indemnitee ceases to serve as a director
or officer or any other present Corporate Status.

 

5

--------------------------------------------------------------------------------


 

(b)                                 In the event of any payment by the Company
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee against any other
Mattress Firm Entity, and Indemnitee hereby agrees, as a condition to obtaining
any advancement or indemnification from the Company, to assign to the Company
all of Indemnitee’s rights to obtain from such other Mattress Firm Entity such
amounts to the extent that they have been paid by the Company to or for the
benefit of Indemnitee as advancement or indemnification under this Agreement and
are adequate to indemnify Indemnitee with respect to the costs, Expenses or
other items to the full extent that Indemnitee is entitled to indemnification or
other payment hereunder; and Indemnitee will (upon request by the Company)
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit or enforce such rights.

 

(c)                                  The Company hereby unconditionally and
irrevocably waives, relinquishes and releases, and covenants and agrees not to
exercise (and to cause each of the other Mattress Firm Entities not to
exercise), any rights that the Company may now have or hereafter acquire against
any Indemnitee-Related Entity (or former Indemnitee-Related Entity) or
Indemnitee that arise from or relate to the existence, payment, performance or
enforcement of the Company’s obligations under this Agreement or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with any person or entity, including, without limitation, any right of
subrogation (whether pursuant to contract or common law), reimbursement,
exoneration, contribution or indemnification, or to be held harmless, and any
right to participate in any claim or remedy of Indemnitee against any
Indemnitee-Related Entity (or former Indemnitee-Related Entity) or Indemnitee,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Indemnitee-Related Entity (or former Indemnitee-Related Entity)
or Indemnitee, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security on account of such claim, remedy or
right.

 

(d)                                 The Company shall not be liable to pay or
advance to Indemnitee any amounts otherwise indemnifiable under this Agreement
or under any other indemnification agreement if and to the extent that
Indemnitee has otherwise actually received payment under any insurance policy,
contract, agreement or otherwise.  Notwithstanding the foregoing, (i) the
Company hereby agrees that it is the indemnitor of first resort under this
Agreement and any obligations it has to provide advancement and/or
indemnification to Indemnitee (under this Agreement or otherwise) are primary,
and any obligation of any Indemnitee-Related Entity (or any affiliate thereof,
other than an Mattress Firm Entity), or any obligation of any insurer providing
insurance coverage under any policy purchased or maintained by any
Indemnitee-Related Entity (or by any affiliate thereof, other than an Mattress
Firm Entity) or of any insurer providing insurance coverage to Indemnitee under
any personal umbrella liability insurance policy, to provide advancement,
indemnification or insurance coverage for the same amounts incurred by
Indemnitee are secondary, and (ii) if any Indemnitee-Related Entity (or any
affiliate thereof other than a Mattress Firm Entity) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with Indemnitee, then (x) such Indemnitee-Related Entity (or such affiliate, as
the case may be) shall be fully subrogated to all rights of Indemnitee with
respect to such payment and (y) the Company shall fully indemnify, reimburse and
hold harmless such Indemnitee-Related Entity (or such other affiliate) for all
such payments actually made by such Indemnitee-Related Entity (or such other
affiliate).

 

(e)                                  The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee in respect of or relating to
Indemnitee’s service at the request of the Company as a director, officer,
employee, fiduciary, representative, partner or agent of any other Mattress Firm
Entity shall be reduced by any amount Indemnitee has actually received as
payment of indemnification or advancement of Expenses from such other Mattress
Firm Entity, except to the extent that such indemnification payments and advance
payment of Expenses when taken together with any such amount actually received
from other Mattress Firm Entities or under director and officer insurance
policies maintained by one or more Mattress Firm Entities are inadequate to
fully pay all costs, Expenses or other items to the full extent that Indemnitee
is otherwise entitled to indemnification or other payment hereunder.

 

(f)                                   Except for the rights set forth in
Sections 10(c), 10(d) and 10(e) of this Agreement, the rights to indemnification
and advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time, whenever
conferred or arising, be entitled under applicable law, under the Mattress Firm
Entities’ Certificates of Incorporation or By-Laws, or under any other
agreement, vote of stockholders or resolution of directors of any Mattress Firm
Entity, or otherwise.  Indemnitee’s rights under this Agreement are present
contractual rights that fully vest upon Indemnitee’s first service as a director
or officer of the

 

6

--------------------------------------------------------------------------------


 

Company.  The Parties hereby agree that Sections 10(c), 10(d) and 10(e) of this
Agreement shall be deemed exclusive and shall be deemed to modify, amend and
clarify any right to indemnification or advancement provided to Indemnitee under
any other contract, agreement or document with any Mattress Firm Entity.

 

(g)                                  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in the General Corporation
Law of the State of Delaware (or other applicable law), whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Mattress Firm Entities’ Certificates
of Incorporation or By-Laws and this Agreement, it is the intent of the parties
hereto that Indemnitee enjoy by this Agreement the greater benefits so afforded
by such change.  The assertion or employment of any right or remedy hereunder,
or otherwise, shall not prevent the concurrent assertion or employment of any
other right or remedy.

 

11.                               Employment Rights; Successors; Third Party
Beneficiaries.

 

(a)                                 This Agreement shall not be deemed an
employment contract between the Company and Indemnitee. This Agreement shall
continue in force as provided above after Indemnitee has ceased to serve as a
director and/or officer of the Company or any other Corporate Status.

 

(b)                                 This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors and administrators.

 

(c)                                  The Indemnitee-Related Entity is an express
third party beneficiary of this Agreement, is entitled to rely upon this
Agreement, and may specifically enforce the Company’s obligations hereunder
(including but not limited to the obligations specified in Section 10 of this
Agreement) as though a party hereunder.

 

12.                               Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:  (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

13.                               Exception to Right of Indemnification or
Advancement of Expenses.  Notwithstanding any other provision of this Agreement
and except as provided in Section 7(a) of this Agreement or as may otherwise be
agreed by the Company, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding
brought by Indemnitee (other than a Proceeding by Indemnitee (i) by way of
defense or counterclaim, (ii) to enforce Indemnitee’s rights under this
Agreement or (iii) to enforce any other rights of Indemnitee to indemnification,
advancement or contribution from the Company under any other contract, by-laws
or charter or under statute or other law, including any rights under Section 145
of the Delaware General Corporation Law), unless the bringing of such Proceeding
or making of such claim shall have been approved by the Board of Directors of
the Company.

 

14.                               Definitions.  For purposes of this Agreement:

 

(a)                                 “Board of Directors” means the board of
directors of the Company.

 

(b)                                 “Certificate of Incorporation” means, with
respect to any entity, (i) in the case of the Company, its certificate of
incorporation, and (ii) in the case of any other entity, its certificate of
incorporation, articles of incorporation or similar constituent document.

 

7

--------------------------------------------------------------------------------


 

(c)                                  “Corporate Status” describes the status of
a person by reason of such person’s past, present or future service as a
director or officer of the Company (including, without limitation, one who
serves at the request of the Company as a director, officer, employee, fiduciary
or agent of any other Mattress Firm Entity).

 

(d)                                 “Indemnitee-Related Entity” means J.W.
Childs Associates, Inc., so long as an individual affiliated with the
Indemnitee-Related Entity, or with any of the affiliates of the
Indemnitee-Related Entity, serves as a director of any Mattress Firm Entity.

 

(e)                                  “Determination” means a determination that
either (x) there is a reasonable basis for the conclusion that indemnification
of Indemnitee is proper in the circumstances because Indemnitee met a particular
standard of conduct (a “Favorable Determination”) or (y) there is no reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (an
“Adverse Determination”).  An Adverse Determination shall include the decision
that a Determination was required in connection with indemnification and the
decision as to the applicable standard of conduct.

 

(f)                                   “Disinterested Director” means director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(g)                                  “Expenses” shall mean all reasonable direct
and indirect costs, fees and expenses of any type or nature whatsoever and shall
specifically include, without limitation, all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness, in, or otherwise participating in, a Proceeding, including, but not
limited to, the premium for appeal bonds, attachment bonds or similar bonds and
all interest, assessments and other charges paid or payable in connection with
or in respect of any such Expenses, and shall also specifically include, without
limitation, all reasonable attorneys’ fees and all other expenses incurred by or
on behalf of Indemnitee in connection with preparing and submitting any requests
or statements for indemnification, advancement, contribution or any other right
provided by this Agreement.  Expenses shall also include amounts paid in
settlement by Indemnitee and the amounts of judgments or fines against
Indemnitee.

 

(h)                                 “Independent Counsel” means, at any time,
any law firm, or a member of a law firm, that (a) is experienced in matters of
corporation law and (b) is not, at such time, or has not been in the five years
prior to such time, retained to represent: (i) any Mattress Firm Entity or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnities
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto and to be jointly
and severally liable therefor.

 

(i)                                     “Mattress Firm Entity” means the Company
and any of its subsidiaries and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise with respect to which Indemnitee serves as a director, officer,
employee, partner, representative, fiduciary or agent, or in any similar
capacity, at the request of the Company, as applicable.

 

(j)                                    “Proceeding” includes any actual,
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened, pending or completed proceeding, whether brought by or
in the right of the Company or otherwise and whether civil, criminal,
administrative or investigative in nature, in which Indemnitee was, is, may be
or will be involved as a party, witness or otherwise, by reason of Indemnitee’s
Corporate Status or by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting as director or officer of any
Mattress Firm Entity (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement).

 

8

--------------------------------------------------------------------------------


 

15.                               Reliance; Integration.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director and/or officer of
the Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director and/or officer of the Company.

 

16.                               Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
a writing identified as such by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.                               Notice Mechanics.  All notices, requests,
demands or other communications hereunder shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been direct, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

 

(a)                                 If to Indemnitee to:

 

[c/o [·]]

[Address]

Attn:  [Name of Indemnitee]

 

with a copy to:

 

[Outside Counsel]

[Address]

Attn:  [·]

 

(b)                                 If to the Company, to:

 

Mattress Firm Holding Corp.

5815 Gulf Freeway

Houston, Texas 77023

Attention: General Counsel

 

or to such other address as may have been furnished (in the manner prescribed
above) as follows:  (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.

 

18.                               Contribution.  To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for reasonably incurred Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its other directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

19.                               Governing Law; Submission to Jurisdiction;
Appointment of Agent for Service of Process.  This Agreement and the legal
relations among the parties shall, to the fullest extent permitted by law, be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  The Company
and Indemnitee hereby irrevocably and unconditionally

 

9

--------------------------------------------------------------------------------


 

(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Trial Court, and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Trial Court
for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) waive any objection to the laying of venue of any such
action or proceeding in the Trial Court, and (iv) waive, and agree not to plead
or to make, any claim that any such action or proceeding brought in the Trial
Court has been brought in an improper or otherwise inconvenient forum.

 

20.                               Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

21.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.

 

22.                               Construction.  Whenever required by the
context, as used in this Agreement the singular number shall include the plural,
the plural shall include the singular, and all words herein in any gender shall
be deemed to include (as appropriate) the masculine, feminine and neuter
genders.

 

[Remainder of Page Intentionally Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:

Mattress Firm Holding Corp.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

Indemnitee:

Name:

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------